Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FROZEN FOOD GIFT GROUP, INC. (Exact name of registrant as specified in charter) DELAWARE (State or other jurisdiction of incorporation) 27-1668227 (IRS Employer I.D. Number) 8844 Hillcrest Road Kansas City, MO 64138 (Address of principal executive offices) (Zip Code) EQUITY COMPENSATION PLAN (Full Title of Plan(s)) The Company Corporation 2711 Centerville Road Suite 400 Wilmington, DE19808 (800) 818-6082 (NAME, ADDRESS AND TELEPHONE NUMBER OF AGENT FOR SERVICE) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Incentive o Non-accelerated fileroSmaller reporting company x CALCULATION OF REGISTRATION FEE Title of Securities To be Registered: Maximum Amount to be Registered (1)(3): Proposed Maximum Offering Price Per Share (1)(2): Proposed Maximum Aggregate Offering Price: Amount of Registration Fee: Common Stock, par value, $.00001 per share (1) The fee with respect to these shares has been calculated pursuant to Rules 457(h) and 457(c) under the Securities Act of 1933 and based upon the average of the high and low price per share of the Registrant's Common Stock on April 8, 2014, a date within five (5) days prior to the date of filing of this Registration Statement, as reported by the Over the Counter Bulletin Board. (2)Estimated solely for the purpose of calculating the registration fee. (3)The number of shares of Common Stock stated above consists of the aggregate number of shares which may be issuedpursuant to the 2014 Equity Compensation Plan (the "Plan").The maximum number of shares which may be issuedpursuant to the Plan is subject to adjustment in accordance with certain anti-dilution and other provisions of such Plan.Accordingly, this Registration Statement shall also cover any additional shares of Common Stock which become issuable pursuant to this Registration Statement by reason of any stock dividend, stock split, recapitalization or any other similar transaction effected without the receipt of consideration which results in an increase in the number of the Registrant's outstanding shares of Common Stock.In addition, pursuant to Rule 416(c) under the Securities Act of 1933 (the "1933 Act"), this Registration Statement also covers an indeterminate amount of interests to be offered or sold pursuant to the Plan. Documents Incorporated by ReferenceYes þ No o Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The document(s) containing the information specified in Part I will be sent or given to employees as specified by Rule 428(b)(1).Such documents are not being filed with the Securities and Exchange Commission either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424.Such documents and the documentsincorporatedby reference in this Registration Statement pursuant to Item 3 of Part II of this Form, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the 1933 Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM 3.INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE. The following documents, which are filed or are in the process of being filed with the Securities Exchange Commission, are hereby incorporated by reference in this Registration Statement. (a) The Company's Annual Report on Form 10-K for the year ended December 31, 2012 and filed with the Commission on April 15, 2013. (b) All other reports filed pursuant to Section13(a)or 15(d)of the Exchange Act since the end of the fiscal year covered by Registrant’s latest annual report referred to in (1)above. (c) A description of our common stock contained in our registration statement on Form8-A filed February 3, 2012. (d) All other documents filed by the Company after the date of this Registration Statement under Section 13(a), 13(c), 14 and 15(d) of the 1934 Act, after the date hereof and prior to the filing of a post-effective amendment to the Registration Statement which indicates that all securities offered have been sold or which de-registers all securities then remaining in the Registration Statement and to be part thereof from the date of filing of such documents. Any statement contained in a document incorporated or deemed to be incorporated herein by reference shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement.Any statements so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement, except as indicated herein. You may request a copy of these filings, at no cost, by writing the Company at Frozen Food Gift Group, Inc., 8844 Hillcrest Road, Kansas City, MO 64138, Attention: Troy A. Covey, President, or telephoning us at (816) 767-8783. ITEM 4.DESCRIPTION OF SECURITIES. Not Applicable ITEM 5.INTERESTS OF NAMED EXPERTS AND COUNSEL. None ITEM 6.INDEMNIFICATION OF OFFICERS AND DIRECTORS. The Articles of Incorporation and By-laws of the Company do not expressly provide that the Company shall indemnify to the fullest extent permitted by Delaware law any person whom it may indemnify thereunder, including directors, officers, employees and agents of the Company. The Articles of Incorporation provides for the elimination, to the extent permitted by Delaware law, of personal liability of directors to the Company and its stockholders for monetary damages for breach of fiduciary duty as directors. Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended (the "1933 Act") may be permitted to directors, officers and controlling persons of the Company, the Company has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Company of expenses incurred or paid by a director, officer or controlling person of the Company in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Company will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. ITEM 7.EXEMPTION FROM REGISTRATION CLAIMED. Not applicable. ITEM 8.EXHIBITS. The Exhibit Index immediately preceding the exhibits is incorporated herein by reference. ITEM 9.UNDERTAKINGS. The undersigned registrant hereby undertakes: (1) To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i) To include any prospectus required by section 10(a)(3) of the Securities Act of 1933; (ii) To reflect in the prospectus any facts or events arising after the effective date of this Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in this Registration Statement; (iii) To include any material information with respect to the plan of distribution not previously disclosed in this Registration Statement or any material change to such information in this Registration Statement. Provided, however, that paragraphs (a) (1) (i) and (a)(1)(ii) do not apply if the information required to be included in a post- effective amendment by those paragraphs is contained in periodic reports filed with or furnished to the Securities and Exchange Commission by us pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the "1934 Act") that are incorporated by reference in this Registration Statement. (2) That, for the purpose of determining any liability under the 1933 Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3) To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (4) That, for purposes of determining any liability under the 1933 Act, each filing of the Registrant's annual report pursuant to Section 13(a) or Section 15(d) of the 1934 Act (and, where applicable, each filing of an employee benefit plan's annual report pursuant to Section 15(d) of the 1934 Act) that is incorporated by reference in the Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (5) To deliver or cause to be delivered with the prospectus, to each person to whom the prospectus is sent or given, the latest annual report to security holders that is incorporated by reference in the prospectus and furnished pursuant to and meeting the requirements of Rule 14a-3 or Rule 14c-3 under the 1934 Act; and, where interim financial information required to be presented by Item 310(b) of Registration S-B is not set forth in the prospectus, to deliver, or cause to be delivered, to each person to whom the prospectus is sent or given, the latest quarterly report that is specifically incorporated by reference in the prospectus to provide such interim financial information. (6) To deliver or cause to be delivered with the prospectus to each employee to whom the prospectus is sent or given, a copy of the Registrant's annual report to stockholders for its last fiscal year, unless such employee otherwise has received a copy of such report, in which case the registration shall state in the prospectus that it will promptly furnish, without charge, a copy of such report on written request of the employee. If the last fiscal year of the Registrant has ended within 120 days prior to the use of the prospectus, the annual report of the Registrant for the preceding fiscal year may be so delivered, but within such 120-day period the annual report for the last fiscal year will be furnished to each such employee. (7) To transmit or cause to be transmitted to all employees participating in the Plan who do not otherwise receive such material as stockholders of the Registrant, at the time and in the manner such material is sent to its stockholders, copies of all reports, proxy statements and other communications distributed to its stockholders generally. Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Kansas City, Missouri, on the 10th day of April, 2014. FROZEN FOOD GIFT GROUP, INC. By:/s/ Troy A. Covey Troy A. Covey President, Director and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement on Form S-8 has been signed by the following persons in the capacities and on the dates indicated. Dated: April 10, 2014By:/s/ Troy A. Covey Troy A. Covey President, Director and Principal Executive Officer Dated: April 10, 2014By:/s/ N. Douglas Pritt N. Douglas Pritt Director Dated: April 10, 2014By:/s/ Alexander Kramer Alexander Kramer Chief Financial Officer, Principal Financial Officer and Principal Accounting Officer INDEX TO EXHIBITS DESCRIPTION EXHIBIT NO. Opinion of Law Offices of Gary L. Blum Consent of Independent Registered Public Accounting Firm Consent of Law Offices of Gary L. Blum (included in Exhibit 5.1) 2014 Equity Compensation Plan
